Opinion by
Keefe, J.
At the trial the evidence disclosed that the merchandise was entered on a pro forma invoice upon the basis of the price paid for a previous shipment, and the merchandise was appraised as entered; that the consular invoice when received showed a higher price and the petitioner sought to amend his entry, but found it was too late. He supplied the customs officials with the information as to higher prices and the collector called for reappraisement. When the ease was called before this court counsel agreed as to the correct value, a higher price resulting in the assessment of additional duties. On the evidence presented the court was of the opinion that the petitioner was without intention to défraud the revenue of the United States or conceal or misrepresent the facts. The petition was therefore granted. '